DETAILED ACTION
Status of Claims:
Claims 1 – 8 and 11 – 14 are pending. 
Claims 1, 4 – 5, and 12 are amended. 
Claims 14 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “to acquire the film from the location of the film and to display the file by the application” has a spelling error. The words film should be file.  Appropriate correction is required.

Response to Arguments
Applicant's arguments in the amendments, filed 11/12/2021, have been fully considered but they are not persuasive. The reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 10628800) and in view of Harm (US 8713584).

As per claim 1, Moran discloses an information processing apparatus comprising: 
	a communication port that communicates with an external device (The host computing system can support the execution of both a C&S system and also a mail server, both accessible to different computing clients over computer communications network, See Col. 4, Lines 3 - 16); and 
	a controller that controls the information processing apparatus (A meeting launcher module (controller) can be coupled to the C&S system and the mail server, See Col. 4, Lines 17 - 28), 
	wherein the controller performs control to acquire an email including startup information… via the communication port (an e-mail can be received in a mail server, See Col. 4, Lines 51 - 67) and … (start up a single application) associated with startup information (Meeting launcher can parse the e-mail to identify the e-meeting invite (startup information) and to extract therefrom, the hyperlink, any authentication data such as a user identifier and password, and any optional information. The meeting launcher then can generate macro code to be executed upon the selection or activation of a user interface control embedded in an event created for the e-meeting and stored in a C&S system, See Col. 3, Line 51 - Col. 4, Line 2) …

	Moran however does not expressly disclose:
	a location of a file to start up a single application among a plurality of applications that are started up on the information processing apparatus, and to acquire the fil[e] from the location of the fil[e] and to display the file by the application.

	Harm discloses:
and a location of a file … to start up a single application … among a plurality of applications that are started up on the information processing apparatus, and to acquire the film from the location of the film and to display the file by the application  (The applications may include any applicable applications that a user may cause to run or execute, such as email applications, spreadsheet applications, word processing applications, photo sharing applications, presentation packages, financial planning applications, etc. … applications may be started implicitly, such as when a user clicks on an email attachment (e.g., a text file or a spreadsheet), or when a user clicks on an unknown file, either of which may automatically start execution (acquire the file) of the corresponding application associated with the file, such as based on the extension name of the file or other defined association. A user may also start an application by navigating to a URL (location of a file) that is directed to the application, such as a hosted application, See Col. 6, Lines 47 - 62).

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Harm's teaching of starting up an application from a plurality of applications using a file location, along with determining startup information for a conference from an email to improve Moran’s system. Both Moran and Harm disclose systems for generating macros from an email. Harm's system includes using a URL as a macro that is embedded in emails for starting an application from a plurality of applications. The combination is an improvement upon the existing system because startup information for a meeting can be determined from an email, which can include a hyperlink that is used to generate a macro code, as taught by Moran's system, where the macro can further include a URL as a file location to start up an application from a plurality of applications based on Harm's system which would allow the generated macro to start a meeting application automatically.   

As per claim 2, the information processing apparatus according to Claim 1, wherein the information processing apparatus is connected to a conference server that is enabled to reserve a conference in accordance with an email, and wherein the controller acquires an email from the conference server (Moran, The meeting launcher module can include program code that when executing in the memory of the host computing system can be enabled to process an e-mail containing an e-meeting invite by extracting therefrom a hyperlink to an e-meeting (reserved conference in accordance with an email) scheduled to hosted by an e-meeting server (conference server) executing in corresponding computing system, See Col. 4, Lines 17 - 28).
 
As per claim 3, the information processing apparatus according to Claim 2, wherein the controller acquires from the conference server an email for the conference when the conference commences (Moran, The macro code can include an instruction to navigate a browser to the hyperlink extracted from the e-meeting invite and to present the authentication data extracted from the e-meeting invite … a single click of the user interface control within the event of the C&S system can automatically result in the launching of the e-meeting, See Col. 3, Line 51 - Col. 4, Line 2).

As per claim 4, the information processing apparatus according to Claim 1, wherein the location of the file comprises a uniform resource locator (URL) included in the email (Harm, A user may also start an application by navigating to a URL that is directed to the application, See Col. 6, Line 47 - 62).
 
As per claim 5, the information processing apparatus according to Claim 1, wherein the location of the file comprises a file path included in the email (Harm, The link node may include a document ID, which may be the URL or some other path (file path) name that “points to” the macro, See Col. 28, Lines 8 - 13).
 
As per claim 6, the information processing apparatus according to Claim 5, wherein the controller performs control to start up the application (Harm, Starting or executing applications, an event may occur, such as the receipt of an email message, which may start or resume the execution of certain applications. For example, the event (e.g., a received email message) may trigger a macro, See Col. 6, Line 47 - 62) that displays a file indicated by the file path when the file path is included in the (Harm, The link node may include a document ID, which may be the URL or some other path (file path) name that “points to” the macro, See Col. 28, Lines 8 - 13).
 
As per claim 7, the information processing apparatus according to Claim 1, wherein the startup information comprises an extension included in the email (Harm, Automatically start execution of the corresponding application associated with the file, such as based on the extension name of the file or other defined association, See Col. 6, Line 47 - 62).
 
As per claim 8, the information processing apparatus according to Claim 7, wherein the controller performs control to start up the application responsive to the extension when it is determined that the extension is included in the email (Harm, Automatically start execution of the corresponding application associated with the file, such as based on the extension name of the file or other defined association, See Col. 6, Line 47 - 62).
As per claim 11, the information processing apparatus according to claim 1, further comprising a storage that stores a table associating startup information with the application that starts up, wherein the controller determines the startup application based on the table in case the startup information is included in the mail (Moran, The meeting invite can be parsed to extract into memory a hyperlink to the e-meeting, and a user identifier and password for the recipient, See Col. 3, Lines 17 – 38 / *Examiner’s note: the table is stored information in memory extracted from an email based on the specification, therefore the extracted meeting information is equivalent to the table information stored in memory).  

As per claim 12, the information processing apparatus according to claim 11, wherein the location of the file is a uniform resource locator (URL) (Harm, A user may also start an application by navigating to a URL that is directed to the application, See Col. 6, Line 47 - 62), and wherein the controller determines the startup application associated with the URL based on the table in case the URL is included in the mail (Moran, The meeting invite can be parsed to extract into memory a hyperlink to the e-meeting, and a user identifier and password for the recipient, See Col. 3, Lines 17 – 38 / *Examiner’s Note: Moran’s hyperlink can include Harm’s URL required for the startup application).  

As per claim 13, the information processing apparatus according to claim 1, wherein the information processing apparatus is connectable to a conference server that is enabled to reserve a conference in accordance with an email, and wherein the controller performs control to start up the application associated with startup information automatically in case an instruction to start a meeting is at the beginning of the meeting (Moran, A single click of the user interface control within the event of the C&S system can automatically result in the launching of the e-meeting without requiring tedious manual intervention, See Col. 3, Line 51 - Col. 4, Line 2).

As per claim 14, the information processing apparatus according to claim 1, wherein the information processing apparatus is obtaining the activation information based on the specific character string contained in the subject of the email (Harm, Applications (e.g., Gmail, etc.) may include filters which allow a user to define email attribute criteria (e.g., email contains string ABC (character string), email is from/to particular addresses, etc.) and actions that are performed (e.g., archive email, label email, forward to address XYZ, etc.), See Col. 18, Lines 37 - 57).

Remarks
Applicant’s arguments, with regards to independent claim 1 and dependent claims 11 and 14 filed on 11/12/2021 have been fully considered but they are not persuasive. The current arguments are based on independent claim 1 and dependent claims 11 and 14 which are present in the remarks by the applicant.
With respect to independent claim 1, Applicant argues that Moran does not disclose “wherein the controller performs control to acquire an email including startup information and a location of a file via the communication port and to start up a single application associated with startup information among a plurality of applications that are started up on the information processing apparatus, and to acquire the fil[e] from the location of the fil[e] and to display the file by the application”. Examiner responds that Moran 
With respect to dependent claim 11, Applicant argues that Moran does not disclose “a storage that stores a table associating startup information with the application that starts up, wherein the controller determines the startup application based on the table in case the startup information is included in the mail”. Examiner responds that Moran teaches a meeting invite that is parsed to extract into memory the meeting startup information such as a hyperlink, user identifier, and password (Col. 3, Lines 17 – 38). The table is described in the specification as a means to extract meeting startup information from an email and store it in memory (¶63). Since Moran discloses storing extracted meeting information into memory also, Moran teaches the claimed limitation.
With respect to dependent claim 14, Applicant argues that Moran does not disclose “wherein the information processing apparatus is obtaining the activation information based on the specific character string contained in the subject of the email”. Examiner responds that Moran teaches an email attribute criteria that is determined from strings contained in the email (Col. 18, Lines 37 – 57) which can be a character string determined from the subject of the email. For example, an URL can be included in the email which would include character strings to represent the location of a file (Col. 6, Lines 47 - 62). 

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAZIA NAOREEN/Examiner, Art Unit 2458